Title: Enclosure: Acting Governor of the Northwest Territory to the President, 31 July 1790
From: Sargent, Winthrop
To: Washington, George


            EnclosureActing Governor of the Northwest Territory to the President
            
              Sir
              Vincennes, County of KnoxJuly 31st. 1790.
            
            The Absence of the Gouvernour having made it my Duty to carry into Effect as far as possible the Resolution of Congress of the 29th. of August 1788 respecting the Inhabitants of Post Vincennes, I beg Leave to report, not only my Proceedings under that Resolution, but some Circumstances which, in my Opinion, ought at this Time to be communicated as very materially concerning the Interests of the United States as well as Individual Settlers.
            
            The Claims and Pretensions of the People have very generally been exhibited, but notwithstanding they were early advertised upon this Business by Proclamation of Governour St. Clair given at Kaskaskias, March last, and have since been repeatedly called upon by me, yet I have no Doubt there are a few Instances of Inattention and Neglect, which I have provided for by the Publication No. 8, a Copy of which is herewith annexed.
            For all the Possessions which appear to have been made by French or British Concessions I have issued Warrants of Survey as by the last Page of No. 2, No. 3, 4, 5, 6, and 7 of the Land Records, for the County of Knox. Copies of all which accompany this Report.
            I have also directed that the four hundred Acre Lots to be given to every Head of a Family should be laid off for the Persons named in No. 1 and 2 and allotted, Excepting those, that might fall to the Absentees mentioned in the Pages b and c of No. 2, which are to be retained as there set forth until the Pleasure of Government is known. I beg Leave Sir to observe that there are a few Instances where the ancient Inhabitants (by removing from Vincennes to the Illinois Country or from that Country to this Place) can not be included under the Description of Persons entitled to Donation Lands, and they humbly solicit that Congress would be graciously pleased to consider their Situation and admit them to participate in the general Bounty.
            I think it necessary here to remark Sir that although the Lands and Lots which have been ordered to be surveyed, appear from very good oral Testimony to belong to those Persons under whose Names they are respectively entered, either by original Grants to them made, Purchase or Inheritance Yet there is scarcely one Case in twenty where the Title is complete, owing to the desultory Manner in which public Business has been transacted, and some other unfortunate Causes.—The original Concessions by the French and British Commandants were generally made upon a small Scrap of Paper, which it has been customary to lodge in the Notary’s Office, who has seldom kept any Book of Record, but committed the most important Land Concerns to loose Sheets, which in Process of Time have come into the Possession of Persons that have fraudulently destroyed them or, unacquainted with their Consequence, innocently lost, or trifled them away, for by French Usage they are considered as Family Inheritance, and often descend to Women and Children.—In one Instance, and during the Government of Mr. St. Ange here, a Royal Notary run off with all the Public Papers in his Possession, as by a Certificate produced to me, And I am very sorry further to observe that in the Office of a Mr. Legrand which continued from the Year 1777 to 1788, and where should have been the Vouchers for important Land Transactions, the Records have been so falsified, and there is such gross Fraud and Forgery as to invalidate all Evidence and Information which I might otherwise have acquired from his Papers.
            In Addition Sir to the ancient Possessions of the People of Vincennes under French and British Concessions, there is about one hundred and fifty Acres of Land constituting a Part of the Village and extending a Mile up the Wabash River in Front of their improved Claims, which was granted by Mr. St. Ange to some of the Pyankeshaw Indians;  allotted into small Divisions for their Whigwhams and by them occupied and improved until the year 1786 when the last of them moved off, selling individually as they took themselves away their several Parts and Proportions. The Inhabitants now hold this Land, parcelled out amongst them in small Lots, some of which are highly improved and have been built upon before and since 1783. But imagining that a Confirmation of any Indian Purchase whatever might virtually involve some future Questions of Magnitude in this Territory, I have postponed all Order upon the Subject until the Pleasure of Congress can be known. In the mean Time giving to the Claimants my private Opinion that they would be permitted to retain them, either by free Gift or, for some small Consideration.
            A Court of Civil and criminal Jurisdiction established at this Place by J. Todd, Esqre. under the Authority of Virginia in June 1779 and who Eked out their Existence to the Summer of 1787, have during that long Period continued to make large Grants of Lands, even by their own Acknowledgements, and without more Authority for so doing than is set forth in No. 9. Many of the Concessions which have been exhibited to me in their Name, They deny to have had any Knowledge of, and indeed there are some Reasons to conclude they may have been Forged in the Office of the Mr. Legrand before mentiond, who was a Servant of the Court and in whose Hand Writing the Deeds have all been made out.
            I cannot find from any Informations I have been able to acquire that Mr. Todd ever delegated any Power of granting Land in this Country, or, in Fact, that he was endowed with it himself.—On the contrary, I find by the Acts of Virginia of 1779, that the Lands Northwest of the River Ohio were expressly excepted from Location, And that it was declared no Person should be allowed Preemption or any Benefit whatever, from settling on this Side the said River, And the Governour was desired to issue his Proclamation requiring all Persons to remove themselves and, in Case of Disobedience, to make use of an armed Force, this not to extend to French and other old Inhabitants actually settled on or before that Time in the Villages of Post Vincennes and upon the Mississippi. It appears, however, by a Proclamation of Mr. Todd’s No. 10, given at Kaskaskias the 15th. Day of June 1779, that a Kind of Authority was meant to be implied somewhere in the Country to grant Lands not only upon the River Bottom and Prairies under the French Restrictions, but in large Quantities and with more Latitude at a Distance therefrom. And twenty-six thousand Acres have been granted away from that Time to 1783 inclusive, and to the Year 1787 (when General Harmar checked the Abuse) twenty-two thousand more, generally in Parcels of four hundred Acres, tho’ some are much smaller and do not exceed the size of House Lots. The Court has also granted to Individuals, in some Instances, Tracts of many Leagues square, but a Sense of the Impropriety of such Measures has prevented the bringing forward those Claims.—Notwithstanding that some of the four hundred Acre, and smaller Lots, were possessed on and before 1783, yet the Authority whence they were derived has been such that I could not consider them as rightful Claims; They are however Sir in a few Instances under  considerable Cultivation and Improvements, and some of the Plantations and many of the small Lots which have been granted by the Court since that Time are now cultivated in Tillage, and have been possessed by the present Claimants at much Expense. But by far the greatest Number of them were obtained at the Cost of Office Fees only and remain to this Hour in a State of Nature, or with no other Alteration than has been necessary to convert them into Sugar Camps.
            Upon the Subject of those Lands Sir, A Petition has been presented to me by, and in Behalf of Eighty Americans, setting forth that they were induced to come into this Country by the Court of Post Vincennes with every Assurance of their Authority to make Grants, that in good Faith of this they have formed their Establishments at considerable Expense and must be involved in Ruin unless the Generosity of Congress shall permit their holding them.
            The French Inhabitants have also petitioned me upon the Subject of Court Grants; some of which are now under Cultivation at no small Expense and Labour. I beg Leave Sir to lay the Situation of those People before Government, most respectfully representing that the Welfare and Prosperity of a Number of Industrious and good Citizens in this Territory must depend very much upon their Order.
            A Petition has also been presented by the Inhabitants of Vincennes, praying a Confirmation of their Commons, comprehending about 2400 Acres of good and 3000 Acres of sunken Lands. They have been, it appears, thirty Years under a Fence which is intended to confine their Cattle within its Boundaries and keep them out of their wheat Fields. For, contrary to the Usage of Farmers generally, the Cattle are here enclosed, and the cultivated Lands are left at large, excepting on those Parts which immediately approach the Common. But this Fence, and quiet Possession under the French and British Governments they seem to imagine entitles them to a good prescriptive Right. It has been the Usage of the Commandants here to make all their Grants in Writing, and as this has not been produced or any Evidence of it I think it my Duty to refer the Matter to Congress as I am not authorized to decide upon it.
            One other Petition, Sir, I am constrained to introduce. It has been signed by 131 Canadian, French and American Inhabitants, all enrolled in the Militia, setting forth that many of them were Heads of Families soon after the Year 1783, that from their Situation they are liable to and willing to perform an extraordinary Proportion of Military Duty, And soliciting that Congress would be pleased to make them a Donation of Lands.—In Justice to the Petitioners I think it incumbent on me to observe, that the commanding Officer of the regular Troops here has been obliged in some Instances to demand their Services for Convoys of Provisions up the Wabash River; and from the Weakness of the Garrison and the present Difficulties of Communication with other Posts, and the Ohio, that he may have frequent Occasion for their Aid, which I have no doubt will be yielded at all Times, with the greatest Cheerfulness.
            [Before I close this Letter Sir, I must take the Liberty of representing to Congress by Desire of the Citizens of this Country, and as a Matter which I humbly conceive they should be informed of, that there are,  not only at this Place, but in the several Villages upon the Mississippi considerable Claims for Supplies furnished the Troops of Virginia before, and since 1783, which no Person yet has been authorized to attend to, and which is very injurious to the Interests and Feelings of Men who seem to have been exposed to a Variety of Distresses and Impositions by Characters pretending to have acted under the Order of that Government.]
            The People of Vincennes have requested me to make known their Sentiments of Fidelity and Attachment to the Sovereignty of the United States and the Satisfaction they feel in being received into their Protection, which I beg Leave to communicate in their own Words, by the Copy of an Address presented me on the 23d. Inst:
            If in this long Letter of Report and Representation I may appear to have tediously dwelt upon the Claims and Pretensions of the People of this Country, I request Sir, that it may be attributed to that Desire which I feel at all Times, faithfully to execute the Attentions necessary to Individual Interests and the great Duty I owe to Government.—With every Sentiment of Respect To your Excellency and Congress I have the Honour to be Sir Your most obedient Humble Servant
            
              Winthrop Sargent
            
          